DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 06/30/2021.
	Claims 1-14, and 16-25 are pending in this application.
	Claims 15, and 26-60 have been cancelled.
	
Claim Objection

2.	The claim is objected to for the following reason:
	In claim 17, line 7 ends with two marks “,;”.  One of the marks should be deleted.

Remarks

3.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-14, and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigihara et al. (US 2012/0235278)
	Regarding claim 1, Shigihara discloses a device package, comprising: 
	a dielectric 8 (see fig. 48) on a conductive pad 10/5c; 
	a first via 9 (fig. 41) on a top surface of the conductive pad 10/5c, wherein the first via 9 extends through the dielectric 8; 
	a conductive trace 15 and/or 16 over the dielectric 8; and  
	second via 45 (fig. 45) (or alternately, second via is via formed at slit S in layer 12, fig. 48) on the dielectric 8, the second via 45 or S spaced apart from the first via 9 along a lateral direction, wherein the conductive trace 15, 16 connects to the first via 9 and the second via 45 or S along the lateral direction, wherein the second via connects to an edge of the conductive trace 15, 16 that is opposite from the first via 9.

	Regarding claim 2, Shigihara discloses the device package of claim 1, further comprising: 
	a seed 23 or 13 on the dielectric 8 (figs. 46, 48), wherein the seed 23 electrically couples to the conductive trace 15, 16; 
	a first seed (see para. 0089: the uppermost layer 5c can be of a lamination of plural films comprising Ta, Ti, TaN, TiN, Ni, and Pd films; the topmost layer, such as TiN film, TaN film, or Pd film, in the lamination can be the first seed layer) (or first seed 13, fig. 48) on the top surface of the conductive pad 10, wherein the first via 9 is on the first seed; and 
	a second seed 14 or 13 on a top surface of the first via 9, the second seed 14/13 on one or more surfaces of the second via S, wherein the conductive trace 15, 16 is on the second seed 14/13 disposed on both the first and second vias 9, S, wherein the conductive Serial No.:b 16/648,640Examiner: Nguyen, Dao H.trace 15, 16 connects to the first via 9 and the second via S, wherein the second via S connects to an edge of the conductive trace 15, 16 that is opposite from the first via 9.

	Regarding claim 3, Shigihara discloses the device package of claim 1, wherein the conductive trace 15/16 electrically couples to the first via and the second via. See fig. 48.

	Regarding claim 4, Shigihara discloses the device package of claim 1, further comprising a second dielectric 22 (fig. 19) or 44 (fig. 46) on the dielectric 8, the conductive trace 15/16, and the first and second vias, wherein the second dielectric exposes a top surface of the second via.  

	Regarding claim 5, Shigihara discloses the device package of claim 1, wherein the dielectric 8 includes a photoimageable dielectric (PID) film, wherein the PID film includes at least one of a positive- tone PID film and a negative-tone PID film, and wherein the negative-tone PID film has a low- dose sensitivity, and the positive-tone PID film has a high-dose sensitivity.  See para. 0089.

	Regarding claim 6, Shigihara discloses the device package of claim 2, further comprising: 
	a selective resist 42 (fig. 43) on the seed 13, wherein the selective resist includes at least one of a positive-tone dry film resist material, a negative-tone dry film resist material, a negative-on- negative tone dry resists material, and a positive-on-positive tone dry resists material; and 
	a mask 44 (fig. 45) with one or more intensity regions, wherein the mask prints one or more dose regions on the selective resist based on the one or more intensity regions of the mask.  See also paras. 0186-0190.

	Regarding claim 7, Shigihara discloses the device package of claim 6, wherein the one or more dose regions on the selective resist 42 have one or more different development times that pattern the selective resist for the conductive trace, the first via, and the second via.  See figs. 43-45, and paras. 0186-0190.

	Regarding claim 8, Shigihara discloses the device package of claim 7, wherein the one or more different development times of the selective resist include at least one of a first development time on a first dose region, a second development time on a second dose region, and a third development time on a third dose region.  See figs. 43-45, and paras. 0186-0190.



	Regarding claim 10, Shigihara discloses the device package of claim 1, wherein the conductive trace 15/16, the first via 9, and the second via 45/S are electrolessly plated.  See figs. 42-48, and paras. 0110, 0112, 0123, 0150.

	Regarding claim 11, Shigihara discloses the device package of claim 1, wherein the conductive pad 10 is on at least one of a substrate and a transparent substrate, wherein the substrate includes a package, a printed circuit board (PCB), and a motherboard.  See figs. 1, 48.

	Regarding claim 12, Shigihara discloses the device package of claim 1, wherein the conductive trace has a line density that is substantially equal to a line density of the first via and a line density of the second via.  See fig. 48.

	Regarding claim 13, Shigihara discloses the device package of claim 2, wherein the seed layer is an electroless metal seed layer.  See paras. 0110, 0112, 0123, 0150.



	Regarding claim 16, Shigihara discloses the device package of claim 11, wherein the conductive pad 10 on the transparent substrate is transferred and electrically coupled to a second substrate.  See figs. 1, 48.

	Regarding claim 17, Shigihara discloses a device package, comprising: 
	a dielectric 8 (see fig. 48) on a conductive pad 10 or 5c; 
	a seed 13 on the dielectric 8 (figs. 46, 48); 
	a first seed (see para. 0089: the uppermost layer 5c can be of a lamination of plural films comprising Ta, Ti, TaN, TiN, Ni, and Pd films; the topmost layer, such as TiN film, TaN film, or Pd film, in the lamination can be the first seed layer) on the top surface of the conductive pad 10; 
	a first via 9 (fig. 41) on the first seed, wherein the first via 9 extends through the dielectric 8; 
	a second via S (via formed at slit S in layer 12, fig. 48) on the seed 13, the second via S spaced apart from the first via 9 along a lateral direction; 
	a second seed 14 on a top surface of the first via 9, the second seed 14 on one or more surfaces of the second via S; and 
	a conductive trace 15 and/or 16 on the seed 13 and over the dielectric 8, the conductive trace 15/16 on the second seed 14 on the first and second vias 9, S, wherein the conductive trace 15/16 connects to the first via 9 and the Serial No.:b 16/648,640Examiner: Nguyen, Dao H.second via S 

	Regarding claim 18, Shigihara discloses the device package of claim 17, wherein the conductive trace 15/16 electrically couples to the seed and the second seed.  See fig. 48.

	Regarding claim 19, Shigihara discloses the device package of claim 17, further comprising: 
	a first selective resist 42 (fig. 45) and a second selective resist 44 on the seed 13, wherein the second selective resist 44 is on the first selective resist 42, wherein the first and second selective resist include same dry resist materials, and wherein the same dry resist materials include at least one of negative-tone dry resist materials, positive-tone dry resist materials, negative-on-negative tone dry resist materials, and positive-on-positive tone dry resist materials; and a mask with one or more intensity regions, wherein the mask prints one or more dose regions on the first and second selective resists based on the one or more intensity regions of the mask.  See figs. 43-45, and paras. 0186-0190.

	Regarding claim 20, Shigihara discloses the device package of claim 19, wherein the stacked first and second selective resists 42, 44 are patterned to form one or more openings on the seed, and wherein a third resist is disposed on the one or more openings and the second selective resist.  See figs. 43-45.

	Regarding claim 21, Shigihara discloses the device package of claim 20, wherein the second selective resist and the third resist are removed and patterned to form one or more via openings for the first and second vias.  See figs. 43-45.

	Regarding claim 22, Shigihara discloses the device package of claim 17, wherein the conductive trace 15/16 electrically couples to the first via 9 and the second via S.  See fig. 48.

	Regarding claim 23, Shigihara discloses the device package of claim 17, further comprising a second dielectric 22 (fig. 19) on the dielectric 8, the conductive trace 15/16, and the first and second vias 9, S, wherein the second dielectric exposes a top surface of the second via S.    

	Regarding claim 24, Shigihara discloses the device package of claim 17, wherein the dielectric 8 includes a photoimageable dielectric (PID) film, wherein the PID film includes at least one of a positive- tone PID film and a negative-tone PID film, and wherein the negative-tone PID film has a low- dose sensitivity, and the positive-tone PID film has a high-dose sensitivity.  See figs. 45-48, and para. 0089.

	Regarding claim 25, Shigihara discloses the device package of claim 20, wherein the one or more dose regions on the first and second selective resists 42, 44 have one or more different development times that pattern the first and second selective resists .

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/Dao H Nguyen/
Primary Examiner, Art Unit 2818
September 20, 2021